Citation Nr: 0701809	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  05-13 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma 
with gastric involvement and malignant pleural effusion, 
claimed as secondary to exposure to asbestos.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Esq.


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1951 to 
December 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for non-Hodgkin's lymphoma with gastric 
involvement and malignant pleural effusion, claimed as 
secondary to exposure to asbestos.


FINDINGS OF FACT

1.  The veteran as likely as not was exposed to asbestos 
during service.

2.  The veteran's non-Hodgkin's lymphoma with gastric 
involvement and malignant pleural effusion as likely as not 
is related to exposure to asbestos during service.


CONCLUSION OF LAW

The criteria for service connection for non-Hodgkin's 
lymphoma with gastric involvement and malignant pleural 
effusion have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

The veteran contends that he was exposed to asbestos while 
serving as a Navy Boatswain's Mate aboard the U.S.S. Buck 
from May 1952 to December 1955, and that as a result he 
developed non-Hodgkin's lymphoma with gastric involvement and 
malignant pleural effusion.  Specifically, he asserts that he 
was exposed to asbestos through the use of asbestos blankets 
while on fire watch, through his duties which involved the 
repair of pipes, and from asbestos-coated piping above his 
bunk.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  See also Degmetich v. Brown, 104 F. 
3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service 
connection for certain chronic diseases, including malignant 
tumors, will be rebuttably presumed if they are manifest to a 
compensable degree within one year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2006).  Under 38 C.F.R. 
§ 3.310, secondary service connection is permitted based on 
aggravation; compensation is payable for the degree of 
aggravation of a non-service-connected disability caused by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  "A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between the disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 309, 314 (1993).

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.303, 3.310.

In cases involving asbestos exposure, the claim must be 
analyzed under VA administrative protocols.  Ennis v. Brown, 
4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 
428, 432 (1993).  Although there is no specific statutory or 
regulatory guidance regarding claims for residuals of 
asbestos exposure, VA has several guidelines for compensation 
claims based on asbestos exposure.  See M21-1, VBA 
Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1 
MR), Part IV, Subpart ii, Ch. 2, Section C, Topic 9 and 
Section H, Topic 29 (Dec. 13, 2005).

Additionally, the Board must follow development procedures 
specifically applicable to asbestos-related claims.  Ashford 
v. Brown, 10 Vet. App. 120, 124-125 (1997).  VA must 
determine whether military records demonstrate evidence of 
asbestos exposure during service, whether there was pre-
service and/or post-service occupational or other asbestos 
exposure, and whether there is a relationship between 
asbestos exposure and the claimed disease.

The veteran's service personnel records indicate that he 
served in the Navy as a Boatswain's Mate aboard the U.S.S. 
Buck from May 1952 to December 1955.  His records do not 
demonstrate that he was exposed to asbestos as a part of his 
duties.  However, in a June 2003 letter from the Department 
of the Navy, the veteran was informed that while the 
Department of the Navy did not have any records that would 
identify or confirm any personal exposure to asbestos aboard 
a specific ship,  the General Specifications for Ships during 
that time period required heated surfaces to be covered with 
an insulating material and asbestos products may have been 
used to achieve that end.  Additionally, the veteran was 
informed that as a Boatswain's Mate, his exposure to asbestos 
as a part of his official duties was generally found to be 
minimal, according to the Bureau of Naval Personnel. However, 
even if the veteran had been exposed to asbestos in service, 
mere exposure to a potentially harmful agent is insufficient 
for eligibility for VA disability benefits.  The medical 
evidence must show not only a currently diagnosed disability, 
but also a nexus, that is, a causal connection, between the 
current disability and exposure to asbestos in service.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  Pre-service 
and/or post-service records similarly do not demonstrate 
occupational or other asbestos exposure.  

The veteran's service medical records are negative for any 
complaints, findings, or diagnosis of non-Hodgkin's lymphoma 
or gastric cancer.  They are also negative for asbestosis or 
another asbestos-related disease.  

The record reflects that the veteran was diagnosed with non-
Hodgkin's lymphoma with gastric involvement and malignant 
pleural effusion in October 2002, after complaining of 
abdominal discomfort in August 2002.  Treatment records dated 
in November 2002 show that the veteran's treating physician 
informed him that non-Hodgkin's lymphoma was not typically 
associated with asbestos exposure.

However, on VA examination in October 2004, the VA examiner 
determined that as the veteran was likely exposed to asbestos 
as a result of military duties including working with repair 
of pipes and asbestos fire blankets, and it was known that 
cancers of the gastrointestinal tract, including gastric 
lymphoma could be associated with exposure to asbestos, it 
was at least as likely as not that the veteran's in-service 
exposure to asbestos contributed to his development of 
gastric lymphoma.  

The same VA examiner examined the veteran again in December 
2004.  At that time, the veteran's gastric lymphoma was in 
complete remission.  The veteran reported that his only 
possible known exposure to asbestos was during service.  The 
examiner again opined that, as it was known that cancers of 
the gastrointestinal tract, including gastric lymphoma, were 
associated with exposure to asbestos, it was at least as 
likely as not that the veteran's in-service exposure to 
asbestos contributed to his development of gastric lymphoma.

In January 2005, the veteran again underwent VA examination, 
at which time the examiner determined that the veteran's 
malignant pleural effusion was likely related to his gastric 
lymphoma and asbestos exposure.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

In this case, more probative value is assigned to the October 
and December 2004 opinions regarding the positive association 
between cancers of the gastrointestinal tract, including 
gastric lymphoma, than the November 2002 statement from the 
veteran's physician indicating that non-Hodgkin's lymphoma 
was not typically associated with exposure to asbestos, 
because the VA examiner specifically addressed the 
relationship between cancers of the gastrointestinal tract, 
including gastric lymphoma, with which the veteran has been 
diagnosed, and exposure to asbestos, as opposed to the 
relationship between exposure to asbestos and non-Hodgkin's 
lymphoma, generally.  Additionally, at the time of the 
December 2004 VA examination, the veteran's claims folder was 
reviewed in detail, whereas there is no indication that the 
veteran's physician reviewed his claims folder prior to 
making his November 2002 statement.
Given that the General Specifications for Ships during the 
time period in which the veteran served aboard the U.S.S. 
Buck required heated surfaces to be covered with an 
insulating material and asbestos products may have been used 
to achieve that end, and the veteran reported having worked 
with pipes as an official part of his duties, in addition to 
working with asbestos fire blankets, it is as likely as not 
that the veteran was exposed to asbestos during service.  As 
it is as likely as not that the veteran was exposed to 
asbestos during service, and the VA examiner opined in both 
October and December 2004 that cancers of the 
gastrointestinal tract, including gastric lymphoma, are 
associated with exposure to asbestos, and there is no 
evidence to the contrary, it is at least as likely as not 
that the veteran's in-service exposure to asbestos is related 
to his development of gastric lymphoma with malignant pleural 
effusion.  Additionally, the January 2005 VA examiner 
determined that the veteran's malignant pleural effusion was 
directly related to his gastric lymphoma.  Therefore, service 
connection for non-Hodgkin's lymphoma with gastric 
involvement, as secondary to exposure to asbestos, is 
warranted.  Additionally, as the veteran's malignant pleural 
effusion has been determined to be directly related to his 
non-Hodgkin's lymphoma with gastric involvement, secondary 
service connection is warranted for malignant pleural 
effusion.

As the preponderance of the evidence is in favor of the 
claim, service connection for non-Hodgkin's lymphoma with 
gastric involvement and malignant pleural effusion, as 
secondary to exposure to asbestos, is warranted.

Duties to Notify and Assist the Appellant

In light of the favorable disposition, a discussion as to 
whether VA duties pursuant to the Veterans Claims Assistance 
Act of 2000 (VCAA) have been satisfied is not required.  No 
further notification or assistance is necessary, and deciding 
the appeal at this time is not prejudicial to the veteran. 





ORDER

Service connection for non-Hodgkin's lymphoma with gastric 
involvement and malignant pleural effusion, claimed as 
secondary to exposure to asbestos, is granted.







____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


